

 SJ 14 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Environmental Protection Agency relating to “Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Seventeenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty oneS. J. RES. 14IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Environmental Protection Agency relating to Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review.That Congress disapproves the rule submitted by the Administrator of the Environmental Protection Agency relating to Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review (85 Fed. Reg. 57018 (September 14, 2020)), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate